EXHIBIT 10.5

 

ALCOA CORPORATION
AMENDED AND RESTATED CHANGE IN CONTROL
SEVERANCE PLAN

The Company hereby adopts, as of July 30, 2019, an amendment and restatement of
the Alcoa Corporation Change in Control Severance Plan that originally became
effective on November 1, 2016 and was subsequently amended (“the Plan”).  This
Plan is intended to be a severance pay plan governed by Title I of the Employee
Retirement Income Security Act of 1974, as amended, and has been adopted
primarily for the purpose of providing benefits for a select group of management
or highly compensated employees.  All benefits under the Plan will be paid
solely from the general assets of the Company.  All capitalized terms used
herein are defined in Section 1 hereof.

Section 1.  DEFINITIONS.  As hereinafter used:

1.1

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.

1.2

“Applicable Multiplier” shall mean three (3) for a Tier I Employee and two
(2) for a Tier II Employee.

1.3

“Applicable Period” shall mean a specified period immediately following an
Eligible Employee’s Severance Date which shall be thirty-six (36) months for a
Tier I Employee and twenty-four (24) months for a Tier II Employee.

1.4

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

1.5

“Board” means the Board of Directors of the Company.

1.6

“Cause” means: (i) the willful and continued failure by the Eligible Employee to
substantially perform the Eligible Employee’s duties with the Employer that has
not been cured within thirty (30) days after a written demand for substantial
performance is delivered to the Eligible Employee by the Board, which demand
specifically identifies the manner in which the Board believes that the Eligible
Employee has not substantially performed the Eligible Employee’s duties, or
(ii) the willful engaging by the Eligible Employee in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.
For purposes of clauses (i) and (ii) of this definition, (x) no act, or failure
to act, on the Eligible Employee’s part shall be deemed “willful” unless done,
or omitted to be done, by the Eligible Employee not in good faith and without
reasonable belief that the Eligible Employee’s act, or failure to act, was in
the best interest of the Company and (y) in the event of a dispute concerning
the application of this provision, no claim by the Company that Cause exists
shall be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists and the Board finding to that effect is
adopted by the affirmative vote of not less than three quarters (3/4) of the
entire membership of the Board (after reasonable notice to the Eligible Employee
and an opportunity for the Eligible Employee, together with the Eligible
Employee’s counsel, to be heard by the Board).

1.7

“Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

(a)any one person or more than one person acting as a group (a “Person”)
acquires, whether by purchase in the market, tender offer, reorganization,
merger, statutory share exchange or consolidation, other similar transaction
involving the Company or any of its subsidiaries or otherwise (a “Transaction”),
common stock of the Company possessing 30% or more of the total voting power of
the stock of the Company unless

1

 

--------------------------------------------------------------------------------

 

 

(A) all or substantially all of the individuals and entities that were the
beneficial owners of the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or the combined voting power of the
then outstanding voting securities of the Company (the “Outstanding Company
Voting Securities”) immediately prior to such Transaction own, directly or
indirectly, 50% or more of the then outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Transaction
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Transaction of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Transaction were members of the board of directors of
the Company at the time of the Transaction (which in the case of a market
purchase shall be the date 30% ownership was first acquired, in the case of a
tender offer, when at least 30% of the Company’s shares were tendered, and in
other events upon the execution of the initial agreement or of the action of the
Board providing for such Transaction); and provided, further, that, for purposes
of this paragraph, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate;

(b)a majority of the members of the Board is replaced during any 12-month period
by (i) directors whose appointment or election is not endorsed by a majority of
the Board before the date of such appointment or election and/or (ii) whose
appointment or election is in connection with an election contest or through use
of proxy access procedures included in the Company’s organizational documents;

(c)any Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company that
have a total gross fair market value of more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions; or

(d)the consummation of a complete liquidation or dissolution of the Company.

Further, and for the avoidance of doubt, a transaction will not constitute a
Change in Control if its sole purpose is to (i) change the jurisdiction of the
Company’s incorporation, or (ii) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

Provided, however, solely with respect to any Severance Pay that the Committee
determines to be subject to Section 409A of the Code (and not excepted
therefrom), and a Change in Control is a distribution event for purposes of such
Severance Pay, the foregoing definition of Change in Control shall be
interpreted, administered, limited and construed in a manner necessary to ensure
that the occurrence of any such event shall result in a Change in Control only
if such event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treasury Regulation
Section 1.409A-3(i)(5).

1.8

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

1.9

“Committee” means the Compensation and Benefits Committee of the Board.

1.10

“Company” means Alcoa Corporation, a Delaware corporation, or any successors
thereto.

2

 

--------------------------------------------------------------------------------

 

 

1.11

“DB Pension Plan” means any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company or any of its Affiliates and any
other defined benefit plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined benefit retirement benefits.

1.12

“DC Retirement Plan” means any tax-qualified, supplemental or excess defined
contribution plan maintained by the Company or any of its Affiliates and any
other defined contribution plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined contribution retirement
benefits.

1.13

“Eligible Employee” means any Tier I or Tier II Employee.  An Eligible Employee
becomes a “Severed Employee” once he or she incurs a Severance.

1.14

“Employer” means the Company or any of its subsidiaries which is an employer of
the Eligible Employee.

1.15

“Entity” means any individual, entity, person (within the meaning of
Section 3(a)(9) of the Exchange Act) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (i) an employee
plan of the Company or any of its Affiliates, (ii) any Affiliate of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company.

1.16

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

1.17

“Excise Tax” shall mean any excise tax imposed under Section 4999 of the Code.

1.18

“Good Reason” in respect of an Eligible Employee means the occurrence, in
connection with a Change in Control, of, without the Eligible Employee’s written
consent:

(a)the assignment to the Eligible Employee of duties materially inconsistent
with the Eligible Employee’s duties with the Employer immediately prior to the
Change in Control or a substantial adverse alteration in the nature or status of
the Eligible Employee’s responsibilities from those in effect immediately prior
to the Change in Control, including, but not limited to, (x) with respect to a
Tier I Employee who held the office of Chief Executive Officer of the Company
immediately prior to the Change in Control, the Eligible Employee’s ceasing to
hold the office as the sole chief executive officer of the Company (or its
parent or successor) and to function in that capacity, reporting directly to the
board of directors of a public company, and (y) with respect to any other Tier I
Employee or a Tier II Employee, the Eligible Employee’s ceasing to report
directly to an equivalent officer position of a public company as that to which
he or she reported prior to the Change in Control;

(b)a material reduction by the Company in the Eligible Employee’s total
compensation and benefits in the aggregate from that in effect immediately prior
to the Change in Control (excluding any reduction that is generally applicable
to all similarly situated officers of the Company).  Total compensation and
benefits includes, but is not limited to: (1) annual base salary, annual
variable compensation opportunity (taking into account the target bonus amount
of annual variable compensation); (2) long term stock-based and cash incentive
opportunity (taking into account the target stock-based compensation amount);
and (3) benefits and perquisites under pension, savings, life insurance,
medical, health, disability, accident and material fringe benefit plans of the
Company or its subsidiaries or Affiliates in which the Eligible Employee was
participating immediately before the Change in Control;

3

 

--------------------------------------------------------------------------------

 

 

(c)the relocation of the Eligible Employee’s principal place of employment to a
location more than fifty (50) miles from the Eligible Employee’s principal place
of employment immediately prior to the Change in Control; or

(d)the failure by the Employer to pay to the Eligible Employee any portion of
the Eligible Employee’s compensation, within fourteen (14) days of the date such
compensation is due and after the final resolution of any dispute regarding the
occurrence of a Good Reason event pursuant to Section 3.4 hereof.

The Eligible Employee’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.  

Without limiting the generality or effect of the foregoing, the Eligible
Employee shall have no right to terminate employment for Good Reason pursuant to
Section 1.18(a), (b) or (c)  unless (1) the Eligible Employee provides written
notice to the Company within thirty (30) days of the occurrence of such event
that identifies such event with particularity, (2) the Company fails to correct
such event within sixty (60) days after receipt of such notice from the Eligible
Employee and (3) such termination must occur within sixty (60) days after the
expiration of the failure of the Company to correct the event.

1.19

“Notice of Termination” shall have the meaning set forth in Section 3.6.

1.20

A “Separation from Service” means (i) an Eligible Employee ceases to provide any
services to the Company in any capacity (whether as an employee or an
independent contractor), other than bona fide services at a level that does not
exceed more than fifty (50) percent of the average level of bona fide services
(whether as an employee or an independent contractor) performed by the Eligible
Employee over the preceding thirty-six (36) month period (or the full period of
services to the Company if the Eligible Employee has been providing services to
the Company for less than thirty-six (36) months), and (ii) the Company and the
Eligible Employee reasonably anticipate that such cessation will be permanent.
An Eligible Employee’s Separation from Service will be determined in accordance
with Section 409A of the Code and Treasury Regulation Section 1.409A-1(h).

1.21

“Severance” means an Eligible Employee’s Separation from Service on or within
two (2) years immediately following the date of the Change in Control, (x) by
the Employer other than for Cause, or (y) by the Eligible Employee for Good
Reason.  In addition, for purposes of this Plan, the Eligible Employee shall be
deemed to have incurred a Severance, if (i) the Eligible Employee’s Separation
from Service occurs because his or her employment is terminated by the Employer
without Cause within three (3) months prior to a Change in Control or (ii) the
Eligible Employee’s Separation from Service occurs because he or she terminates
his or her employment for Good Reason within three (3) months prior to a Change
in Control. For purposes of any determination regarding the applicability of the
immediately preceding sentence, any position taken by the Eligible Employee
shall be presumed to be correct unless the Company establishes to the Board by
clear and convincing evidence that such position is not correct.  An Eligible
Employee will not be considered to have incurred a Severance if his or her
employment is discontinued by reason of the Eligible Employee’s death or a
physical or mental condition causing such Eligible Employee’s inability to
substantially perform his or her duties with the Company, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Company.

1.22

“Severance Date” means the date on which an Eligible Employee’s Severance takes
place.

1.23

“Severance Pay” means the payment determined pursuant to Section 2.1(a) hereof.

1.24

“Tier I Employee” means the Chief Executive Officer, the Chief Financial Officer
and the General Counsel of the Company; provided, however, that such person will
cease to be a Tier I Employee for all

4

 

--------------------------------------------------------------------------------

 

 

purposes under this Plan, if such person ceases to serve as the Chief Executive
Officer, Chief Financial Officer and/or General Counsel of the Company prior to
a Change in Control under circumstances other than as described in Section 1.21
hereof and; provided further that such person may thereafter be a Tier II
Employee under this Plan if the Board or Committee designates such person a
corporate officer (other than an assistant officer) of the Company as described
in Section 1.25 hereof.

1.25

“Tier II Employee” means any corporate officer (other than an assistant officer)
of the Company as the Board or Committee determines, which employee is not a
Tier I Employee; provided, however, that such person will cease to be a Tier II
Employee for all purposes under this Plan, if such person ceases to be a
corporate officer of the Company as designated by the Board or Committee prior
to a Change in Control under circumstances other than as described in Section
1.21 hereof.

Section 2.  BENEFITS.

2.1

Severance Payments and Benefits.  Each Eligible Employee who incurs a Severance
shall be entitled, subject to Section 2.4, to receive the following payments and
benefits from the Company, subject to such Eligible Employee’s execution, and
non-revocation within fifty (50) days of the Severance Date, of a customary
release of claims against the Company in the form attached hereto on Appendix A.

(a)Severance Pay equal to the product of (i) the sum of (x) the Severed
Employee’s annual base salary, and (y) his or her target annual variable
compensation with respect to the year in which the Change in Control occurs;
provided, however, that in the event of an Eligible Employee’s Severance prior
to a Change in Control, the variable compensation component of the Severance Pay
due under this Section 2.1(a) will be based on his or her target annual variable
compensation with respect to the higher of (1) the year in which the Eligible
Employee’s Severance Date occurs or (2) the year prior to the year in which the
Eligible Employee’s Severance Date occurs; and (ii) the Applicable Multiplier.
For purposes of this Section 2.1(a), annual base salary shall be the higher of
(i) base monthly salary in the calendar month immediately preceding a Change in
Control or (ii) base monthly salary in the calendar month immediately preceding
the Severed Employee’s Severance Date (in either case without regard to any
reductions therein which constitute Good Reason) multiplied by twelve (12).

(b)A lump sum payment equal to a pro-rated amount of the Eligible Employee’s
target annual variable compensation with respect to the year in which the Change
in Control occurs; provided, however, that in the event of an Eligible
Employee’s Severance prior to a Change in Control, the pro-rated variable
compensation component of the Severance Pay due under this Section 2.1(b) will
be based on the amount of annual variable compensation paid or payable to the
Eligible Employee under the Company’s Incentive Compensation Plan(s) that is the
higher of (1) the target annual variable compensation for the year in which the
Eligible Employee’s Severance Date occurs or (2) the amount of annual variable
compensation paid for the fiscal year prior to the year in which the Eligible
Employee’s Severance Date occurs; in each case, the payment due under this
Section 2.1(b) will be pro-rated to reflect the number of days worked by the
Eligible Employee in the fiscal year of Severance prior to such Severance Date.

(c)During the Applicable Period, or until the earlier commencement of employment
by the Severed Employee with an employer providing comparable benefits, the
Company shall arrange to provide the Severed Employee and anyone entitled under
the terms of the applicable plan to claim through the Severed Employee life,
accident and health (including medical, behavioral, prescription drug, dental
and vision) benefits substantially similar to those provided to the Severed
Employee and anyone entitled to claim through the Severed Employee immediately
prior to Employee’s Severance Date or, if more favorable to the Severed
Employee, those provided to the Severed Employee and those entitled to claim
through the Severed Employee immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after tax cost to
the Severed Employee than the after tax cost to the Severed Employee immediately
prior to such Severance Date or occurrence. Coverage provided under this Plan
will run concurrently with the coverage to which the Severed

5

 

--------------------------------------------------------------------------------

 

 

Employee and anyone entitled to claim through the Severed Employee are entitled
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

(d)If the Severed Employee is a participant in a DC Retirement Plan, then in
addition to the retirement benefits to which the Severed Employee is entitled
under each DC Retirement Plan or any successor plan thereto, the Company shall
pay the Severed Employee a lump sum amount, in cash, equal to the product of
(i) the value of contributions or allocations actually made by the Company to
all DC Retirement Plans, on behalf of the Severed Employee, with respect to the
calendar year immediately preceding the year in which the Change in Control
occurs (but assuming such contributions and allocations had been based on the
annualized base salary plus target annual variable compensation as determined in
Section 2.1(a)) and (ii) the Applicable Multiplier. Such contributions or
allocations shall specifically not include any employee deferrals or
contributions, or any earnings.

(e)If the Severed Employee is a participant in a DB Pension Plan, then in
addition to the retirement benefits to which the Severed Employee is entitled
under each DB Pension Plan or any successor plan thereto, the Company shall pay
the Severed Employee a lump sum amount, in cash, equal to the excess of the
actuarial equivalent of the aggregate retirement pension (taking into account
any early retirement subsidies associated therewith and determined in accordance
with each of the DB Pension Plan’s normal form of payment, commencing at the
date (but in no event earlier than the end of the Applicable Period) as of which
the actuarial equivalent of such form of payment is greatest) which the Severed
Employee would have accrued and vested in under the terms of all DB Pension
Plans determined:

 

(i)

without regard to any amendment to any DB Pension Plan adopted subsequent to a
Change in Control and on or prior to the date of the Severed Employee’s
Severance Date, which amendment adversely affects in any manner the computation
of retirement benefits thereunder, and

 

(ii)

for purposes of determining such retirement benefit accrual, as if the Severed
Employee had accumulated (after the Severed Employee’s Severance Date) a number
of additional months of age and service credit thereunder as if the Severed
Employee had remained employed by the Company through the earlier of (i) the
last day of the Applicable Period, and (ii) the date upon which benefit accruals
for active employees cease under the terms of the applicable DB Pension Plan,
and

 

(iii)

for purposes of determining eligibility for such retirement benefits including
all applicable retirement subsidies, as if the Severed Employee had accumulated
(after the Severed Employee’s Severance Date) a number of additional months of
age and service credit thereunder as if the Severed Employee had remained
employed by the Company during the Applicable Period, and

 

(iv)

as if the Severed Employee had been credited under each DB Pension Plan
compensation for each full calendar month beginning with the calendar month
following the Severed Employee’s Severance Date and ending on the earlier of (i)
the last day of the Applicable Period, and (ii) the date upon which benefit
accruals for active employees cease under the terms of the applicable DB Pension
Plan equal to the Severed Employee’s annualized base salary plus target annual
variable compensation as determined in Section 2.1(a) divided by twelve over the
actuarial equivalent of the aggregate retirement pension (taking into account
any early retirement subsidies associated therewith and determined in accordance
with each of the DB Pension Plan’s normal form of payment commencing at the date
(but in no event earlier than the Severed Employee’s Severance Date) as of which
the actuarial equivalent of such form of payment is greatest) which the Severed
Employee had accrued and vested in pursuant to the provisions of the DB Pension
Plans as of the Severed Employee’s Severance Date.

6

 

--------------------------------------------------------------------------------

 

 

For purposes of this Section 2.1(e), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Pension Plan for Certain
Salaried Employees of Alcoa USA Corp., Section 8.3(d)(ii) or the successor to
such provision (without regard to applicable dollar limitations) immediately
prior to the Severed Employee’s Severance Date or, if more favorable to the
Severed Employee, immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

(f)If the Severed Employee would have become entitled to benefits under the
Company’s post-retirement health care plans, as in effect immediately prior to
the Severed Employee’s Severance Date or, if more favorable to the Severed
Employee, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, had the Severed Employee’s employment
terminated at any time during the Applicable Period, the Company shall provide
such post-retirement health care benefits to the Severed Employee and the
Severed Employee’s dependents commencing on the later of (i) the date on which
such coverage would have first become available to the Severed Employee and
(ii) the date on which benefits described in 2.1(c) terminate and ending upon
the death of the Severed Employee. Any such benefit, which is dependent on
service or compensation shall be determined as if the Severed Employee had
accumulated (after the Severed Employee’s Severance Date) a number of additional
months of age and service credit thereunder as if the Severed Employee had
remained employed by the Company up to the foregoing commencement date, and as
if the Severed Employee had been credited with compensation for each full
calendar month following the calendar month of the Severed Employee’s Severance
Date up to the foregoing commencement date equal to the Severed Employee’s
annualized base salary as determined in Section 2.1(a) divided by twelve plus
the Severed Employee’s target annual variable compensation as determined in
Section 2.1(a) divided by twelve. Except for the additional service and
compensation during the Applicable Period, nothing herein is intended to provide
the Severed Employee with benefits, which exceed the benefits provided to other
participants in said post-retirement health care plans, as in effect from time
to time.

(g)The Company shall provide the Severed Employee with access to reasonable
outplacement services suitable to such person’s position for a period of 12
months or, if earlier, until the first acceptance by the Severed Employee of an
offer of employment (to the extent of reimbursement for such outplacement
services, such reimbursement shall occur prior to the last day of the 15th month
following the Severance Date).

The amounts described in Sections 2.1(a), (b), (d) and (e) shall be paid to the
Eligible Employee in a cash lump sum as soon as practicable after the Severance
Date but in no event later than sixty (60) days after the Severance Date;
provided that if (i) such 60-day period spans two (2) calendar years, payment
shall be made in the later calendar year and (ii) the Severed Employee is, as of
the Severance Date, a “specified employee” within the meaning of Section 409A of
the Code as determined in accordance with the methodology duly adopted by the
Company as in effect on the Severance Date, then such amounts shall instead be
paid on the first business day following the date that is six months after the
Severance Date (or if sooner, upon the death of the Severed Employee), with
interest at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, from the first business day after the Severance Date through the date
of payment.

In order to comply with Section 409A of the Code, the following shall apply to
health care benefits provided pursuant to Sections 2.1(c) and (f), the costs of
which are not fully paid by the Severed Employee (the “Health Benefits”).  Any
and all reimbursements of eligible expenses made pursuant to the Health Benefits
shall be made no later than the end of the calendar year next following the
calendar year in which the expenses were incurred.  The amount of expenses that
are eligible for reimbursement or of in-kind benefits that are provided pursuant
to the Health Benefits in any given calendar year shall not affect the expenses
that are eligible for reimbursement or benefits to be provided pursuant to the
Health Benefits in any other calendar year, except as specifically permitted by
Treasury Regulation Section 1.409A-3(i)(1)(iv)(B).  The Severed Employee’s right
to the Health Benefits may not be liquidated or exchanged for any other benefit.

7

 

--------------------------------------------------------------------------------

 

 

2.2

Excise Tax.

(a)In the event that the benefits provided for in this Plan (together with any
other benefits or amounts) otherwise constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 2.2 be
subject to the Excise Tax, then the Eligible Employee’s benefits under this Plan
shall be either: (i) delivered in full, or (ii) delivered as to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Eligible Employee on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or a portion of such benefits may
be subject to the Excise Tax. In the event of a reduction of benefits hereunder,
the Accounting Firm (as defined below) shall determine which benefits shall be
reduced so as to achieve the objective set forth in the preceding sentence.  In
no event shall the foregoing be interpreted or administered so as to result in
an acceleration of payment or further deferral of payment of any amounts
(whether under this Plan or any other arrangement) in violation of Section 409A
of the Code.

(b)Unless the Company and the Eligible Employee otherwise agree in writing, all
determinations required to be made under this Section 2.2, including the manner
and amount of any reduction in the Eligible Employee’s benefits under this Plan,
and the assumptions to be utilized in arriving at such determinations, shall be
promptly determined and reported in writing to the Company and the Eligible
Employee by the Company’s independent public accounting firm or other
independent advisor selected by the Company that is not serving as the
accounting firm or auditor for the individual, entity or group effecting the
Change in Control (the “Accounting Firm”), and all such computations and
determinations shall be conclusive and binding upon the Eligible Employee and
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  For purposes of making the calculations required by this
Section 2.2, the Accounting Firm may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Eligible Employee shall furnish to the Accounting
Firm such information and documents as the Accounting Firm may reasonably
request to make a determination under this Section 2.2.

2.3

Legal Fees.  The Company shall pay to the Eligible Employee all legal fees and
expenses incurred by the Eligible Employee in disputing in good faith any issue
hereunder or in seeking in good faith to obtain or enforce any benefit or right
provided by this Plan; provided, that the payment of legal fees hereunder by the
Company shall not be required if the Eligible Employee pursues such dispute in a
manner inconsistent with the provisions of Sections 3.4 and 3.5 hereof; and
provided further, that, the Eligible Employee shall be required to repay any
such amounts to the Company to the extent that an arbitrator issues a final,
unappealable order setting forth a determination that the position taken by the
Eligible Employee was frivolous or advanced in bad faith. The Company shall pay
to the Eligible Employee all legal fees and expenses incurred in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any payment or benefit provided hereunder.  Such
payments shall be made within fourteen (14) business days after delivery of the
Eligible Employee’s written requests for payment accompanied with such evidence
of fees and expenses incurred as the Company reasonably may require.  In order
to comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 2.3 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Eligible Employee shall have submitted an invoice for such
fees and expenses at least fourteen (14) business days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred.  The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Eligible Employee’s right to have the Company pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.

2.4

Withholding.  The Severed Employees shall be solely responsible for all taxes
owed with respect to all payments and benefits provided hereunder. The Severed
Employees must pay all applicable foreign, federal

8

 

--------------------------------------------------------------------------------

 

 

and state income and employment withholding taxes when due. The Company shall be
entitled to withhold from amounts to be paid to the Severed Employee hereunder
any federal, state or local withholding or other taxes or charges (or foreign
equivalents of such taxes or charges) which it is from time to time required to
withhold.

2.5

Status of Plan Payments.  Neither Severance Pay nor any payment made pursuant to
Section 2.1(b), (d) or (e) hereof shall constitute “compensation” (or similar
term) under the Company’s and its Affiliates’ employee benefit plans, including
any DB Pension Plan or DC Retirement Plan.

2.6

Mitigation; Setoff.  The Severed Employee is not required to seek other
employment or attempt in any way to reduce any amounts payable to him or her
under the Plan.  Further, except as specifically provided in Section 2.1(c), no
payment or benefit provided for in this Plan shall be reduced by any
compensation earned by the Severed Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Severed Employee to the Company or its Affiliates, or otherwise.

Section 3.  PLAN ADMINISTRATION; CLAIMS PROCEDURES.

3.1

The Committee shall administer the Plan and may interpret and construe the terms
of the Plan, prescribe, amend and rescind rules and regulations under the Plan
and make all other determinations necessary or advisable for the administration
of the Plan, subject to all of the provisions of the Plan, including, without
limitation, Section 3.4.  Any determination by the Committee shall be final and
binding with respect to the subject matter thereof on all Eligible Employees.

3.2

The Committee may delegate any of its duties hereunder to such person or persons
from time to time as it may designate.

3.3

The Committee is empowered, on behalf of the Plan, to engage accountants, legal
counsel and such other personnel as it deems necessary or advisable to assist it
in the performance of its duties under the Plan.  The functions of any such
persons engaged by the Committee shall be limited to the specified services and
duties for which they are engaged, and such persons shall have no other duties,
obligations or responsibilities under the Plan.  Such persons shall exercise no
discretionary authority or discretionary control respecting the management of
the Plan.  All reasonable expenses thereof shall be borne by the Company.

3.4

In the event of a claim by a Severed Employee, such Severed Employee shall
present the reason for his or her claim, dispute or controversy in writing to
the Committee.  The Committee shall, within sixty (60) days after receipt of
such written claim, dispute or controversy, send a written notification to the
Severed Employee as to its disposition.  In the event the claim, dispute or
controversy is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Severed Employee to perfect the claim, dispute or controversy and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Severed Employee may appeal the denial of his or her
claim, dispute or controversy. In the event a Severed Employee wishes to appeal
the denial of his or her claim, dispute or controversy he or she may request a
review of such denial by making application in writing to the Committee within
sixty (60) days after receipt of such denial.  Such Severed Employee (or his or
her duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, dispute or
controversy and submit in writing, issues and comments in support of his or her
position.  Within sixty (60) days after receipt of a written appeal (unless
special circumstances require an extension of time, but in no event more than
one hundred twenty (120) days after such receipt), the Committee shall notify
the Severed Employee of the final decision.  The final decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based.  Notwithstanding the
foregoing, any claim, dispute or controversy regarding whether an Eligible
Employee was terminated for

9

 

--------------------------------------------------------------------------------

 

 

Cause shall be submitted to the Board in accordance with Section 1.6, and upon
the mutual agreement of the Severed Employee and the Committee, any claim,
dispute or controversy that has been submitted by the Severed Employee in
writing to the Committee may be submitted directly to arbitration in accordance
with Section 3.5.

3.5

Any unresolved claim, dispute or controversy arising under or in connection with
the Plan, and which is not resolved in accordance with Section 3.4, shall be
settled exclusively by arbitration in Pittsburgh, Pennsylvania or at any other
mutually agreed upon location in the United States.  All claims, disputes and
controversies shall be submitted to the CPR Institute for Dispute Resolution
(“CPR”) in accordance with the CPR’s rules then in effect; provided, however,
that the evidentiary standards set forth in this Agreement shall apply.  The
claim, dispute or controversy shall be heard and decided by three arbitrators
selected from CPR’s employment panel.  The arbitrator’s decision shall be final
and binding on all parties.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

3.6

Any purported termination of an Eligible Employee’s employment shall be
communicated by written Notice of Termination from one party hereto to the other
party in accordance with Section 5.7.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Eligible Employee’s employment under the provision so indicated, and shall
specify the Severance Date (which, in the case of a termination by the Company,
shall not be less than thirty (30) days and, in the case of a termination by the
Eligible Employee, shall not be less than fifteen (15) days nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given). The
Company and the Eligible Employee shall take all steps necessary (including with
regard to any post-termination services by the Eligible Employee) to ensure that
any termination described in this Section 3.6 constitutes a Separation from
Service occurring on the Severance Date.

Section 4.  PLAN MODIFICATION OR TERMINATION.

The Plan may be amended or terminated by the Committee at any time; provided
that the Plan may not be terminated, or amended in any manner that materially
adversely affects any Eligible Employee, (A) within two years immediately
following a Change in Control, or (B) within one (1) year prior to a Change in
Control.

Section 5.  GENERAL PROVISIONS.

5.1

Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to an Eligible Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

Nothing herein is intended to affect an employee’s rights under any unemployment
law or severance contract or plan.

5.2

Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company or any Affiliate, and all Eligible
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

10

 

--------------------------------------------------------------------------------

 

 

5.3

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.4

This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company.  If an
Eligible Employee shall die while any amount would still be payable to such
Eligible Employee hereunder if the Eligible Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative or
administrators of the Eligible Employee’s estate.

5.5

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.6

The Plan shall not be funded.  No Eligible Employee shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

5.7

Any notice or other communication required or permitted pursuant to the terms
hereof shall have been duly given when delivered or mailed by United States
Mail, first class, postage prepaid, addressed to the intended recipient at his,
her or its last known address.

5.8

This Plan shall be construed and enforced according to the laws of the state of
Delaware to the extent not preempted by federal law, which shall otherwise
control.

 

***

11

 